EXHIBIT 10.3

Form of Executive Committee
Change in Control Agreement

(Date)

[Name of Executive]
[Address of Executive]

Re: Change in Control Agreement

Dear [Name of Executive]:

Boston Scientific Corporation (the “Company”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. Further, the Board of Directors of the Company (the
“Board”) recognizes that the possibility of a change in control exists, and that
such possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the management of
the Company, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from any possible
change in control of the Company. In connection with (and as an additional
inducement for) entering into this letter agreement (the “Agreement”) in
substitution for and termination of your current Retention Agreement, dated as
of       , 200       (the “Retention Agreement”), you will be granted a
nonqualified stock option award by the Company having a value of $15,000, and an
exercise price equal to the closing price of Company common stock, as of the
date that such award is granted.

In order to induce you to remain in the employ of the Company, the Company
agrees that you shall receive the severance benefits set forth in this Agreement
in the event your employment with the Company is terminated subsequent to a
Change in Control (as defined herein) under the circumstances described below.

1. Term of the Agreement. Sections 2, 3, 4, 5 and 6 of this Agreement shall only
be applicable if a Change in Control occurs during the period beginning on [ ],
2009 (the “Effective Date”) and ending on the earlier of the (i) third
anniversary of the Effective Date and (ii) termination of your employment with
the Company for any reason prior to a Change in Control (the “Term”). If a
Change in Control does not occur during the Term, this Agreement will
automatically terminate at the end of the Term.

2. Termination Following a Change in Control. If a Change in Control occurs at
any time during the Term, you will be entitled to the benefits provided in
Section 3 hereof upon the subsequent termination of your employment by the
Company without Cause (as defined herein) or by you for Good Reason (as defined
herein) during the two-year period following such Change in Control (the
“Covered Period”). Any purported termination of your employment by the Company
or by you shall be communicated by a Notice of Termination to the other party
hereto in accordance with Section 8 hereof. For purposes of this Agreement,
(i) references to termination of employment mean a “separation from service” (as
defined in Section 1.409A-1(h) of the Treasury Regulations) from the Company,
and (ii) a “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision or provisions in this Agreement
relied upon and shall set forth in general terms the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.

3. Compensation Upon Termination.

(a) Severance Benefits. If your employment by the Company shall be terminated
during the Covered Period by the Company without Cause or by you for Good
Reason, then you shall be entitled to the following benefits:

(i) Severance Payments.

(1) Amount of Payment. The Company shall pay you in cash the full amount of any
earned but unpaid base salary through the Date of Termination at the rate in
effect at the time of the Notice of Termination, plus a cash payment for all
unused vacation time which you may have accrued as of the Date of Termination.
The Company shall also pay you in cash a pro rata portion of the annual bonus
for the year in which your employment terminates, calculated on the basis of
your target bonus for that year and on the assumption that all performance
targets have been or will be achieved. In addition, the Company shall pay you in
a cash lump sum, an amount (the “Severance Payment”) equal to three times the
sum of (A) your base salary on the Termination Date (without giving effect to
any salary reductions which satisfy the definition of “Good Reason”), (B) the
greater of (x) the most recent bonus paid to you (which shall be deemed to be
the sum of (I) the annual cash bonus amount most recently paid to you and
(II) the grant date fair value of any equity awards granted to you in lieu of
annual bonus compensation within the immediately preceding year) and (y) your
target bonus in effect for the year in which the Change in Control occurred
(calculated assuming that all performance targets have been or will be achieved)
and (C) $25,000. The Severance Payment shall be in lieu of any other severance
payments which you are entitled to receive under any other severance pay plan or
arrangement sponsored by the Company or any of its subsidiaries.

(2) Timing of Payment. Subject to Section 3(b), the Company shall pay the
amounts due to you under this Section 3(a)(i) on the 60th day following the Date
of Termination, provided that you execute, and do not revoke, a Release
Agreement in the form attached as Exhibit A hereto.

(ii) Benefit Continuation. Subject to your compliance with the non-solicitation
and confidentiality provisions described in Section 6, you and your eligible
dependents shall continue to be eligible to participate during the Benefit
Continuation Period (as hereinafter defined) in the medical, dental, health,
life and other welfare benefit plans and arrangements applicable to you
immediately prior to your termination of employment on the same terms and
conditions in effect for you and your dependents immediately prior to such
termination; provided that the provision of such benefits in each calendar year
during the Benefit Continuation Period does not affect the provision of such
benefits in any other calendar year during the Benefit Continuation Period. For
purposes of the previous sentence, “Benefit Continuation Period” means the
period beginning on the Date of Termination and ending on the earlier to occur
of (i) the third anniversary of the Date of Termination and (ii) the date that
you and your dependents are eligible for coverage under the plans of a
subsequent employer which provide substantially equivalent or greater benefits
to you and your dependents. The right to participate in the benefit plans under
this Section 3(a)(ii) is not subject to liquidation or exchange for any other
benefit;

(iii) Legal Fees and Expenses. The Company shall also pay you in cash all legal
fees and expenses, if any, incurred by you in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement if such expenses are incurred on or prior to the December 31 of
the second calendar year following the calendar year in which the Date of
Termination occurs, such payment(s) to be made on or before the December 31 of
the third calendar year following the calendar year(s) in which the Date of
Termination occurs; provided, however, that the amount of the payments and
reimbursements under this Section 3(a)(iii) shall not exceed $100,000; and
provided, further, that no such legal fees or expenses shall be reimbursed if it
is determined by the applicable arbitral panel or other tribunal that your claim
is entirely without merit. Furthermore, nothing shall prohibit the arbitral
panel or other tribunal from awarding legal fees in excess of $100,000 if, in
the interests of fairness and equity, the arbitral panel or other tribunal deems
such award appropriate. The right to receive payments and reimbursements under
this Section 3(a)(iii) is not subject to liquidation or exchange for any other
benefit.

(b) Specified Employee. Notwithstanding anything to the contrary in this
Agreement, if you are a “specified employee” as hereinafter defined at the time
of the Date of Termination, any and all amounts payable in connection with your
termination of employment (including amounts payable under this Section 3) that
constitute deferred compensation subject to Section 409A of the Code, as
determined by the Executive Compensation and Human Resources Committee (the
“Committee”) in its sole discretion, and that would (but for this sentence) be
payable within six months following the Date of Termination, shall instead be
paid on the date that follows the Date of Termination by six months and one day
(the “Specified Employee Payment Date”). The provision of benefits pursuant to
Section 3(a)(ii) that constitute deferred compensation under Section 409A of the
Code will not be provided in-kind during the first six months following the Date
of Termination, but rather will be continued by your payment of any applicable
premiums for which you will be reimbursed on the Specified Employee Payment
Date. The provision of in-kind benefits will commence on the Specified Employee
Payment Date in accordance with Section 3(a)(ii). For purposes of this
Agreement, the term “specified employee” means an individual who is determined
by the Committee to be a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code. The Committee may, but need not, elect in
writing, subject to the applicable limitations under Section 409A of the Code,
any of the special elective rules prescribed in Section 1.409A-1(i) of the
Treasury Regulations for purposes of determining “specified employee” status.
Any such written election shall be deemed part of this Agreement.

(c) No Mitigation. You shall not be required to mitigate the amount of any
payment or benefit provided for in this Section 3 by seeking other employment or
otherwise.

(d) Reduction of Severance Payments if Reduction Would Result in Greater
After-Tax Amount. Notwithstanding anything herein to the contrary, in the event
that you receive any payments or distributions, whether payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, that
constitute “parachute payments” within the meaning of Section 280G of the Code,
and the net after-tax amount of the parachute payment, including any applicable
excise taxes under Section 4999 of the Code, is less than the net after-tax
amount if your aggregate payment were three times your “base amount” (as defined
in Section 280G(b)(3) of the Code) less $1.00, then the Severance Payments shall
be sufficiently reduced to ensure that the aggregate value of the amounts
constituting the parachute payment will equal three times your base amount, less
$1.00. The determinations to be made with respect to this Section 3(d) shall be
made by an Accounting Firm.

4. Equity Incentive Awards.

(a) Options. All outstanding options granted to you under the Company’s equity
incentive plans shall vest and become exercisable if your employment is
terminated without Cause or you resign your employment for Good Reason during
the Covered Period; provided, however, that if the surviving or acquiring entity
does not provide for the substitution or assumption of the outstanding options,
your outstanding options shall immediately become exercisable upon a Change in
Control. If no such termination or resignation occurs during the Covered Period
and the outstanding options are substituted or assumed, your outstanding options
shall continue to vest pursuant to the terms of the Company’s equity incentive
plans or applicable award agreement.

(b) Restricted Stock and Deferred Stock Unit Awards. All restricted stock and
deferred stock unit awards granted to you under the Company’s equity incentive
plans shall become free from restriction if your employment is terminated
without Cause or you resign your employment for Good Reason during the Covered
Period; provided, however, that if the surviving or acquiring entity does not
provide for the substitution or assumption of outstanding restricted stock or
deferred stock unit awards, your outstanding restricted stock and deferred stock
unit awards shall immediately become free from restriction upon a Change in
Control. If no such termination or resignation occurs during the Covered Period
and the outstanding restricted stock or deferred stock unit awards are
substituted or assumed, your restricted stock and deferred stock unit awards
shall continue to vest in accordance with the terms of the Company’s equity
incentive plans or applicable award agreement.



  5.   Successors; Binding Agreement.

(a) Assumption By Successor. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to compensation from the Company in the same amount and on the
same terms as you would be entitled hereunder if you had terminated your
employment for Good Reason following a Change in Control, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination. As used in this
Agreement, “the Company” shall mean the Company as hereinbefore defined and any
successor to its business or assets which assumes and agrees to perform this
Agreement by operation of law, by agreement or otherwise.

(b) Enforceability By Beneficiaries. This Agreement shall inure to the benefit
of and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

6. Nonsolicitation; Confidentiality.

(a) Nonsolicitation. For two years following your Date of Termination, you shall
not, without the prior written consent of the Company, directly or indirectly,
as a sole proprietor, member of a partnership, stockholder or investor, officer
or director of a corporation, or as an employee, associate, consultant,
independent contractor or agent of any person, partnership, corporation or other
business organization or entity other than the Company: (i) solicit or endeavor
to entice away from the Company or any of its affiliates or subsidiaries, any
person or entity who is, or, during the then most recent 12-month period, was,
employed by, or had served as an agent or key consultant of, the Company or any
of its subsidiaries, or (ii) solicit or endeavor to entice away from the Company
or any of its subsidiaries any person or entity who is, or was within the then
most recent 12-month period, a customer or client (or reasonably anticipated (to
your general knowledge or the public’s general knowledge) to become a customer
or client) of the Company or any of its subsidiaries.

(b) Confidentiality. On and after the date of this Agreement, you will not,
except in the performance of your obligations to the Company hereunder or as may
otherwise be approved in advance by the Board, directly or indirectly, disclose
or use (except for the direct benefit of the Company) any confidential
information that you may learn or have learned by reason of your association
with the Company, any customer or client of the Company or any of their
respective subsidiaries and affiliates. The term “confidential information”
includes all data, analyses, reports, interpretations, forecasts, documents and
information in any form concerning or otherwise reflecting information and
concerning the Company and its affairs, including, without limitation, with
respect to clients, products, policies, procedures, methodologies, trade secrets
and other intellectual property, systems, personnel, confidential reports,
technical information, financial information, business transactions, business
plans, prospects or opportunities, but shall exclude any portion of such
information that (i) was acquired by you prior to your employment by, or other
association with, the Company or any affiliated or predecessor entity, (ii) is
or becomes generally available to the public or is generally known in the
industry or industries in which the Company or any customer or client of the
Company operates, in each case other than as a result of disclosure by you in
violation of this Section 6 or (iii) you are required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law. As used in this Section 6, an “affiliate” of a person or entity is a
person or entity in control of, controlled by, or in common control with, such
first person or entity.

7. Definitions. For purposes of this Agreement, the following capitalized words
shall have the meanings set forth below:

“Accounting Firm” shall mean the then-current independent auditors of the
Company or, if such firm is unable or unwilling to perform such calculations,
such other national accounting firm as shall be designated by agreement between
you and the Company.

“Cause” shall mean the willful engaging by you in criminal or fraudulent acts or
gross misconduct that is demonstrably and materially injurious to the Company,
monetarily or otherwise. No act or failure to act on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in the best interest
of the Company. Notwithstanding the foregoing, you shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
you a copy of a resolution duly adopted by the affirmative vote of not less than
three quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in the first sentence of this subsection and specifying the
particulars thereof in detail.

“Change in Control” shall mean the happening of any of the following:

(a) The acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then outstanding             shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Company Voting Securities”);
provided, however, that any acquisition by (x) any non-corporate shareholder of
the Company who owned 10% or more of the Outstanding Company Common Stock as of
the effective date of the initial registration of an offering of Stock under the
Securities Act of 1933, (y) the Company or any of its affiliates or
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (z) any corporation with
respect to which, following such acquisition, more than 50% of, respectively,
the then outstanding shares of common stock of such corporation and combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Common Stock and Company Voting
Securities, as the case may be, shall not constitute a Change in Control of the
Company; or

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a director subsequent to such
effective date whose election or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act); or

(c) Consummation of a reorganization, merger, consolidation or similar
transaction involving the Company (a “Business Combination”), in each case, with
respect to which all or substantially all of the individuals and entities who
were the respective beneficial owners of the Outstanding Company Common Stock
and Company Voting Securities immediately prior to such Business Combination do
not own beneficially, directly or indirectly, more than 50% of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be; or

(d) A complete liquidation or dissolution of the Company or a sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directions is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition.

Notwithstanding the foregoing, with respect to any amounts payable under this
Agreement that are subject to Section 409A of the Code where the payment is to
be accelerated in connection with the Change in Control, no event(s) set forth
above shall constitute a Change in Control for purposes of the Agreement unless
such event(s) also constitutes a “change in the ownership”, “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company as defined under Section 409A of the Code.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.

“Date of Termination” shall be the date on which you experience a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury Regulations)
from the Company upon the termination of your employment by the Company without
Cause or by you for Good Reason. Such Date of Termination shall be the date
specified in the Notice of Termination (which, in the case of a termination by
the Company without Cause shall not be less than 30 days, and in the case of a
resignation by you for Good Reason shall not be less than 30 nor more than
60 days from the date such Notice of Termination is given); provided, that if
within 30 days after any Notice of Termination is given the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the termination, the Date of Termination shall be the date on which the dispute
is finally determined, either by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or the time for appeal therefrom
having expired and no appeal having been perfected); provided, further, that the
Date of Termination shall be extended by a notice of dispute only if such notice
is given in good faith and the party giving such notice pursues the resolution
of such dispute with reasonable diligence. Notwithstanding the pendency of any
such dispute, the Company will continue to pay you your full compensation in
effect when the notice giving rise to the dispute was given, continue you as a
participant in all compensation, benefit, and insurance plans and perquisites in
which you were participating when the notice giving rise to the dispute was
given and the Company will not require that you provide any services to the
Company, until the dispute is finally resolved in accordance with this
Subsection. Amounts paid under this Subsection are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.

“Good Reason” shall mean, without your express written consent, any of the
following:

(a) The assignment to you of any duties inconsistent with your status as an
executive officer of the Company or an adverse alteration in the nature or
status of your duties, responsibilities, authorities, reporting relationships or
titles from those in effect immediately prior to the Change in Control;

(b) A reduction by the Company in your annual base salary as in effect on the
date hereof or as the same may be increased from time to time; a failure by the
Company to increase your salary at a rate commensurate with that of other key
executives of the Company; a reduction in your annual bonus (expressed as a
percentage of base salary) below the target in effect for you immediately prior
to the Change in Control; or any adverse change in your long-term incentive
opportunities in comparison to those in effect prior to the Change in Control;

(c) The relocation of your principal place of work to any location (other than
the Company’s main headquarters) that is more than 50 miles from your principal
place of work on the date of the Change in Control (except for required travel
on the Company’s business to an extent substantially consistent with your
customary business travel obligations in the ordinary course of business prior
to the Change in Control), or in the event you consent to any such relocation,
the Company’s failure to provide you with all of the benefits of the Company’s
relocation policy as in operation immediately prior to the Change in Control;

(d) The failure by the Company to continue in effect any compensation plan,
including, but not limited to, incentive or deferred compensation plans, in
which you participate or the failure by the Company to continue your
participation therein on at least as favorable a basis, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control;

(e) The failure by the Company to continue to provide you with benefits at least
as favorable as those enjoyed by you under any of the Company’s retirement, life
insurance, medical, health and accident, disability or savings plans in which
you were participating at the time of the Change in Control; the taking of any
action by the Company that would directly or indirectly reduce any of such
benefits or deprive you of any perquisite enjoyed by you at the time of the
Change in Control including without limitation, the use of a car, secretary,
office space, telephones, expense reimbursement and club dues; or the failure by
the Company to provide you with the number of paid vacation days to which you
are entitled on the basis of years of service with the Company in accordance
with the Company’s normal vacation policy in effect at the time of the Change in
Control;

(f) The failure of the Company to pay you any amounts of salary, bonus, benefits
or expense reimbursement then owed to you or the failure of the Company to
adhere to its payroll and other compensation schedules in place just prior to
the Change in Control, including, but not limited to, the failure to pay any
installment of deferred compensation under any deferred compensation plan or
program of the Company, within seven (7) days of the date the compensation is
due;

(g) The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof or, if the business of the Company for which your services are
principally performed is sold at any time after a Change in Control, the
purchaser of such business shall fail to agree to provide you with the same or a
comparable position, duties, compensation and benefits (as described in
subsections (d) and (e) above) as provided to you by the Company immediately
prior to the Change in Control; or

(h) Any purported termination of your employment which is not effected pursuant
to a Notice of Termination satisfying the requirements of Section 2 (and, if
applicable, the requirements set out in the definition of “Cause” above); for
purposes of this Agreement, no such purported termination shall be effective.

Your right to terminate your employment for Good Reason will not be affected by
your incapacity due to physical or mental illness. Your continued employment
will not constitute a waiver of rights with respect to any act or failure to act
that constitutes Good Reason.

“Payment” means (i) any amount due or paid to you under this Agreement, (ii) any
amount that is due or paid to you under any plan, program or arrangement of the
Company and its subsidiaries, and (iii) any amount or benefit that is due or
payable to you under this Agreement or under any plan, program or arrangement of
the Company and its subsidiaries not otherwise covered under clause (i) or
(ii) hereof which must reasonably be taken into account under Section 280G of
the Code and the Regulations in determining the amount of the “parachute
payments” received by you, including, without limitation, any amounts which must
be taken into account under the Code and Regulations as a result of (x) the
acceleration of the vesting of Options, restricted stock or other equity awards,
(y) the acceleration of the time at which any payment or benefit is receivable
by you or (z) any contingent severance or other amounts that are payable to you.

“Regulations” shall mean the proposed, temporary and final regulations under
Section 280G of the Code or any successor provision thereto.

“Taxes” shall mean the federal, state and local income taxes to which you are
subject at the time of determination, calculated on the basis of the highest
marginal rates then in effect, plus any additional payroll or withholding taxes
to which you are then subject.

8. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to, the
Chief Executive Officer or the General Counsel, Boston Scientific Corporation,
One Boston Scientific Place, Natick, MA 01760-1537, or to you at the address set
forth on the signature page of this Agreement or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.

9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in
writing. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Agreement and this Agreement
shall supersede all prior agreements, negotiations, correspondence, undertakings
and communications of the parties, oral or written, including, without
limitation, the Retention Agreement, with respect to the subject matter hereof.
The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Commonwealth of Massachusetts.

10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that you shall be entitled to seek specific
performance of your right to be paid until the Date of Termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement. You shall be entitled to legal fees and expenses relating to an
arbitration in accordance with the terms of Section 3(a)(iii) of this Agreement.

13. No Contract of Employment. Nothing in this Agreement shall be construed as
giving you any right to be retained in the employ of the Company.

14. Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the parties to this Agreement.

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter which will then
constitute our agreement on this subject.

Sincerely,

BOSTON SCIENTIFIC CORPORATION

By
J. Raymond Elliott
President and Chief Executive Officer

The foregoing is accepted and agreed to.

[Name of Executive]

1

EXHIBIT A

RELEASE AGREEMENT

I am a party to an agreement with Boston Scientific Corporation (the “Company”),
dated     ,       , 20      , entitled Change in Control Agreement (the “Change
in Control Agreement”). I acknowledge that this is the Release Agreement
required by the Company pursuant to Section 3(a)(i)(2) of the Change in Control
Agreement as a condition of my eligibility for the Severance Payment (as defined
in the Change in Control Agreement) (the “Consideration”).

1. Release of Claims. In consideration of and in exchange for the commitment of
the Company to provide the Consideration, I, for myself, my heirs,
administrators, executors and assigns agree to release and forever discharge the
Company and its subsidiaries, affiliated companies, successors and assigns, and
the current and former employees, officers, directors, shareholders (but only in
their capacity as shareholders of the Company) and agents of each of the
foregoing (the “Released Parties”), from any and all claims, agreements,
obligations, injuries, damages, causes of action, debts or liabilities (together
“Claims”), including, without limitation, Claims under the Civil Rights Act of
1866, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Civil Rights Act of 1991, the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, and any
other federal, state, local or foreign law, that I may have, may have ever had
or may possess in the future, whether known or unknown, against any of the
Released Parties, arising out of (i) my employent relationship with and service
as an employee, officer or director of the Company, and the termination of such
relationship or service, and (ii) any event, condition, circumstance or
obligation that occurred, existed or arose on or prior to the date hereof;
provided, however, that I do not release, discharge, or waive any rights to
payments and benefits under the Change in Control Agreement that are contingent
upon my execution of this Release Agreement.

2. Consideration of Release Agreement. I understand that I have had the
opportunity, in accordance with ADEA, if I so desired, to take up to twenty-one
(21) days to consider this Release Agreement. I agree that any modifications,
material or otherwise, made to this Release Agreement do not restart or affect
in any manner the original twenty-one (21) day consideration period. I further
acknowledge that I have been advised to consult with an attorney prior to
executing this Release Agreement.

3. Revocation Period. I understand that, in accordance with ADEA, I will have
seven (7) days following my signing of this Release Agreement in which to revoke
this Release Agreement by a written notice to be received by the Company’s
Executive Vice President of Human Resources no later than the end of such
seven-day period. I understand that this Release Agreement shall not become
effective until the revocation period has expired.

4. Receipt of Payment. I acknowledge that I have received payment for all
salary, vacation pay and other compensation due to me based on my employment
with the Company to and including the most recent regular payroll date of the
Company preceding the date of my signing the Release Agreement.

5. No Admission. I understand and agree that this Release Agreement is not to be
construed as an admission of liability by the Released Parties.

6. Miscellaneous Provisions. I agree that this Release Agreement shall be
subject to Sections 8, 9, 10, 11, 12 and 14 of the Change in Control Agreement.

7. Full Review of Release Agreement. My signature below confirms that I have
carefully read and reviewed this Release Agreement. I fully understand all of
its terms and conditions and have not relied upon any other representation by
the Company or the employees or agents of the Company concerning the terms of
this Release Agreement. I execute and deliver this Release Agreement freely and
voluntarily.

UNDERSTOOD, ACCEPTED AND AGREED

[INSERT NAME]

     
Name:
Date:

2